UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (93.7%) 1 Australia (7.5%) Computershare Ltd. 2,903,648 29,266 * Iluka Resources Ltd. 2,987,729 25,662 Amcor Ltd. 3,249,196 22,347 Ansell Ltd. 1,414,671 18,577 Sims Metal Management Ltd. 957,380 18,406 ^ Fairfax Media Ltd. 12,174,507 16,441 Myer Holdings Ltd. 3,829,131 13,919 Crane Group Ltd. 1,269,023 12,658 Coca-Cola Amatil Ltd. 904,352 10,160 * James Hardie Industries SE 1,382,832 8,669 Mirvac Group 6,561,450 8,129 * Transpacific Industries Group Ltd. 5,452,279 7,258 * Dart Energy Ltd. 4,929,728 5,414 * Mesoblast Ltd. 445,274 2,559 WorleyParsons Ltd. 35,877 994 NRW Holdings Ltd. 325,015 786 Whitehaven Coal Ltd. 92,151 649 Seek Ltd. 80,485 537 * Karoon Gas Australia Ltd. 56,771 425 * AJ Lucas Group Ltd. 144,503 360 Domino's Pizza Enterprises Ltd. 41,239 247 Austria (1.4%) Mayr Melnhof Karton AG 155,000 18,401 * RHI AG 344,928 13,060 Rosenbauer International AG 121,226 6,373 Andritz AG 7,527 643 Belgium (1.0%) Tessenderlo Chemie NV 250,000 8,948 Nyrstar 456,292 7,303 EVS Broadcast Equipment SA 110,000 6,732 Bekaert SA 26,717 2,682 Cie d'Entreprises CFE 9,355 693 D'ieteren SA 10,518 631 UCB SA 12,826 459 * Tessenderlo Chemie NV 500  Brazil (2.6%) Localiza Rent a Car SA 1,148,938 17,266 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 331,008 12,631 Cyrela Brazil Realty SA Empreendimentos e Participacoes 1,129,037 12,469 PDG Realty SA Empreendimentos e Participacoes 2,213,485 12,243 Anhanguera Educacional Participacoes SA 475,355 10,081 Redecard SA 342,407 4,231 Totvs SA 5,400 525 EcoRodovias Infraestrutura e Logistica SA 65,500 511 Light SA 24,800 389 * Brasil Insurance Participacoes e Administracao SA 200 226 CETIP SA - Balcao Organizado de Ativos e Derivativos 5,600 74 Canada (2.1%) Niko Resources Ltd. 334,368 32,557 * Sino-Forest Corp. 1,156,052 25,145 China (2.0%) Parkson Retail Group Ltd. 5,593,500 9,590 Ports Design Ltd. 2,686,000 7,392 * Evergreen International Holdings Ltd. 10,475,000 6,224 * Concord Medical Services Holdings Ltd. ADR 847,938 6,131 * Beijing Enterprises Water Group Ltd. 15,090,000 5,956 Guangzhou Automobile Group Co. Ltd. 3,469,870 4,439 Intime Department Store Group Co. Ltd. 2,526,000 3,709 Beijing Capital International Airport Co. Ltd. 6,326,000 3,371 China National Building Material Co. Ltd. 1,320,000 3,270 ^ BaWang International Group Holding Ltd. 5,808,000 1,641 * AsiaInfo-Linkage Inc. 20,900 448 China Automation Group Ltd. 576,000 442 * Boshiwa International Holding Ltd. 313,000 237 * Microport Scientific Corp. 212,000 168 Denmark (1.7%) Tryg A/S 300,000 16,265 * Jyske Bank A/S 310,000 13,913 * Sydbank A/S 326,347 9,419 Solar A/S Class B 89,258 7,169 DSV A/S 26,230 548 Finland (0.0%) * Tikkurila Oyj 23,873 517 France (5.0%) ^ Bourbon SA 575,000 25,655 Saft Groupe SA 512,762 19,454 Groupe Eurotunnel SA 2,000,000 19,409 * Club Mediterranee 794,963 18,263 Rubis 124,009 14,403 Alten Ltd. 360,000 12,530 Meetic 268,871 6,181 Sword Group 179,000 5,557 * Store Electronic 390,000 5,130 ^ Pierre & Vacances 54,862 4,803 Bollore 3,307 734 Wendel 7,031 701 CFAO SA 15,234 611 Eurazeo 8,021 591 Imerys SA 8,443 557 Bureau Veritas SA 7,639 555 Eurofins Scientific 7,668 514 Sechilienne-Sidec 14,662 414 Orpea 8,783 413 Seche Environnement SA 4,581 392 ICADE 3,552 385 Germany (8.0%) Rheinmetall AG 391,256 33,482 Freenet AG 2,400,000 28,061 Bilfinger Berger SE 310,000 27,445 MTU Aero Engines Holding AG 382,562 26,950 * Brenntag AG 180,000 17,045 Grenkeleasing AG 198,000 10,696 Wirecard AG 648,000 10,388 * Tipp24 SE 200,000 8,769 ^ Aixtron SE 200,000 8,239 ^ CompuGroup Medical AG 500,000 8,145 * Tom Tailor Holding AG 370,000 7,375 * XING AG 110,000 6,026 * KUKA AG 231,604 5,499 Draegerwerk AG & Co. KGaA 75,000 5,119 * SAF-Holland SA 529,000 4,970 Takkt AG 280,888 4,478 Bijou Brigitte AG 28,500 4,040 * Stratec Biomedical Systems AG 13,664 593 Hochtief AG 6,443 572 Delticom AG 6,672 554 Rhoen Klinikum AG 20,964 488 Greece (0.1%) Eurobank Properties Real Estate Investment Co. 300,000 2,588 Hong Kong (1.2%) * Leoch International Technology Ltd. 17,090,000 8,798 ^ Techtronic Industries Co. 6,409,500 8,024 Dah Sing Banking Group Ltd. 4,433,000 7,813 Johnson Electric Holdings Ltd. 9,559,500 6,836 ASM Pacific Technology Ltd. 59,100 705 Pacific Basin Shipping Ltd. 796,000 518 India (0.9%) * Cairn India Ltd. 2,322,073 16,782 Shriram Transport Finance Co. Ltd. 451,549 6,755 Jyothy Laboratories Ltd. 63,335 325 Indonesia (0.8%) Bank Mandiri Tbk PT 11,656,000 7,670 United Tractors Tbk PT 2,040,500 4,816 Ciputra Property TBK PT 103,035,500 4,327 Semen Gresik Persero Tbk PT 4,873,500 4,176 Ireland (2.0%) DCC plc 900,000 26,607 * Irish Continental Group plc 433,529 10,388 Grafton Group plc 2,000,000 9,358 * Irish Life & Permanent Group Holdings plc 2,800,000 3,289 IFG Group plc 1,577,929 2,529 * Governor & Co. of the Bank of Ireland 4,800,000 2,007 Israel (0.0%) * Bank Hapoalim BM 109,329 497 Italy (3.4%) Azimut Holding SPA 1,999,998 20,986 Prysmian SPA 1,000,000 20,175 Ansaldo STS SPA 1,100,000 16,662 * CIR-Compagnie Industriali Riunite SPA 6,750,000 14,254 Davide Campari-Milano SPA 1,200,000 7,663 * Natuzzi SPA ADR 1,708,450 6,407 Landi Renzo SPA 900,000 3,518 DiaSorin SPA 16,260 779 Iren SPA 340,126 592 Immobiliare Grande Distribuzione 238,009 502 Japan (17.5%) OSAKA Titanium Technologies Co. 345,400 20,063 Koito Manufacturing Co. Ltd. 1,149,000 19,843 Modec Inc. 1,069,900 19,145 Musashi Seimitsu Industry Co. Ltd. 742,000 18,531 Lintec Corp. 629,000 17,559 Nifco Inc. 644,400 17,202 Tokai Tokyo Financial Holdings Inc. 4,776,000 17,015 Nippon Thompson Co. Ltd. 1,872,000 16,189 Asahi Diamond Industrial Co. Ltd. 701,000 14,068 Kuroda Electric Co. Ltd. 972,400 13,298 Glory Ltd. 546,500 13,055 Tsumura & Co. 415,300 13,049 Nihon Parkerizing Co. Ltd. 913,000 12,875 JSP Corp. 777,400 12,785 Arcs Co. Ltd. 820,900 12,595 Nitta Corp. 625,700 12,493 Tsuruha Holdings Inc. 256,400 12,325 Nichi-iko Pharmaceutical Co. Ltd. 431,200 12,196 Miura Co. Ltd. 420,100 11,669 Daido Steel Co. Ltd. 1,838,000 11,556 Nabtesco Corp. 423,800 9,961 Accordia Golf Co. Ltd. 11,942 9,739 Takasago International Corp. 1,461,000 9,532 Moshi Moshi Hotline Inc. 392,850 9,495 Trusco Nakayama Corp. 583,200 9,363 NEC Networks & System Integration Corp. 676,700 9,184 Shinko Plantech Co. Ltd. 905,000 9,161 Shinmaywa Industries Ltd. 1,868,000 8,163 Hisaka Works Ltd. 562,000 7,999 Works Applications Co. Ltd. 16,405 7,984 Aica Kogyo Co. Ltd. 636,000 7,713 Yushin Precision Equipment Co. Ltd. 371,800 7,607 Exedy Corp. 223,700 7,499 Tsutsumi Jewelry Co. Ltd. 271,000 7,389 Sumida Corp. 603,400 6,841 Nidec Copal Corp. 416,500 6,577 Seven Bank Ltd. 2,019 4,554 Nishimatsuya Chain Co. Ltd. 424,800 3,805 Icom Inc. 130,000 3,561 Fujikura Kasei Co. Ltd. 486,200 3,503 Nafco Co. Ltd. 156,200 2,696 Obic Co. Ltd. 12,940 2,480 Daihatsu Diesel Manufacturing Co. Ltd. 560,000 2,433 Yaskawa Electric Corp. 77,000 838 Disco Corp. 12,100 812 * Dainippon Screen Manufacturing Co. Ltd. 78,000 715 * Cosmos Pharmaceutical Corp. 17,000 683 * Start Today Co. Ltd. 43,600 672 Benesse Holdings Inc. 14,800 663 Tokyo Ohka Kogyo Co. Ltd. 29,800 655 Mori Seiki Co. Ltd. 56,100 654 Teijin Ltd. 131,000 629 * CyberAgent Inc. 219 617 Shionogi & Co. Ltd. 33,500 615 Hoshizaki Electric Co. Ltd. 32,200 611 * Yamaha Motor Co. Ltd. 32,800 605 Fuji Heavy Industries Ltd. 70,000 599 ABC-Mart Inc. 16,100 584 Toyota Boshoku Corp. 33,000 584 Megachips Corp. 28,100 581 Mitsui-Soko Co. Ltd. 132,000 564 Hino Motors Ltd. 100,000 561 Asics Corp. 42,000 560 THK Co. Ltd. 20,700 542 Hitachi Metals Ltd. 44,000 516 Nippon Denko Co. Ltd. 68,000 508 Proto Corp. 11,400 500 Amada Co. Ltd. 56,000 487 Showa Denko KK 216,000 475 Osaka Securities Exchange Co. Ltd. 89 455 * Message Co. Ltd. 150 453 IBJ Leasing Co. Ltd. 18,000 449 Point Inc. 9,750 446 Torishima Pump Manufacturing Co. Ltd. 22,500 446 Toshiba Plant Systems & Services Corp. 30,000 440 Towa Pharmaceutical Co. Ltd. 8,000 438 Nihon Nohyaku Co. Ltd. 79,000 436 Kakaku.com Inc. 76 430 *,^ Kenedix Inc. 1,698 428 Toyo Engineering Corp. 108,000 411 Sumitomo Rubber Industries Ltd. 37,700 397 Jafco Co. Ltd. 13,800 387 Sumitomo Warehouse Co. Ltd. 70,000 371 Square Enix Holdings Co. Ltd. 19,700 343 Wacom Co. Ltd. 180 299 Sumitomo Real Estate Sales Co. Ltd. 3,210 164 Luxembourg (0.6%) * L'Occitane International SA 5,213,750 13,900 *,2 O'Key Group SA GDR 46,030 578 * Reinet Investments SCA 26,168 401 Mexico (0.2%) * Desarrolladora Homex SAB de CV ADR 205,715 6,272 Netherlands (4.9%) Delta Lloyd NV 1,300,000 32,845 Imtech NV 800,000 29,354 Fugro NV 300,000 24,164 *,^ TomTom NV 2,000,000 19,802 Koninklijke Ten Cate NV 410,000 14,583 CSM 280,000 9,188 * LBi International NV 1,466,670 3,533 * HAL Trust 4,423 593 New Zealand (0.8%) Fletcher Building Ltd. 3,825,586 22,896 Norway (1.4%) * Storebrand ASA 1,100,000 8,654 * Morpol ASA 2,310,000 8,126 * Dockwise Ltd. 262,776 7,438 * Statoil Fuel & Retail ASA 759,000 6,915 * Pronova BioPharma AS 3,200,000 5,256 Kongsberg Gruppen AS 40,701 902 * Norwegian Energy Co. AS 84,492 277 Philippines (1.5%) Semirara Mining Corp. Class A 7,111,780 32,098 Aboitiz Equity Ventures Inc. 11,949,000 9,956 Poland (0.0%) * Warsaw Stock Exchange 11,444 192 Russia (0.0%) * Pharmstandard GDR 17,688 532 Singapore (2.0%) * STX OSV Holdings Ltd. 8,140,000 7,682 Mapletree Industrial Trust 8,311,000 6,972 * Biosensors International Group Ltd. 6,834,000 5,966 SATS Ltd. 2,488,000 5,431 SIA Engineering Co. Ltd. 1,472,000 4,860 * Neptune Orient Lines Ltd. 2,754,000 4,759 Yanlord Land Group Ltd. 3,473,000 4,206 * Tiger Airways Holdings Ltd. 2,815,000 3,830 UOL Group Ltd. 1,003,000 3,722 SembCorp Industries Ltd. 863,000 3,483 First Resources Ltd. 2,286,000 2,419 * Indofood Agri Resources Ltd. 374,000 734 CapitaCommercial Trust 370,000 415 Hyflux Ltd. 192,000 338 South Africa (0.0%) Aquarius Platinum Ltd. 87,910 495 South Korea (0.9%) Samsung SDI Co. Ltd. 65,669 9,182 Glovis Co. Ltd. 50,932 7,054 Hankook Tire Co. Ltd. 195,190 4,805 Taewoong Co. Ltd. 62,465 2,821 LG Household & Health Care Ltd. 2,007 725 * Daum Communications Corp. 9,940 713 OCI Co. Ltd. 1,277 434 Spain (1.1%) Tecnicas Reunidas SA 210,000 12,953 Enagas 322,991 6,810 * Codere SA 450,000 5,610 Pescanova SA 82,274 2,834 Grifols SA 18,912 288 Sweden (1.1%) * Byggmax Group AB 2,402,100 21,323 Kungsleden AB 810,718 7,762 * Bjoern Borg AB 48,828 527 Switzerland (5.7%) Helvetia Holding AG 70,000 28,595 Kuoni Reisen Holding AG 45,000 20,603 * Gategroup Holding AG 350,000 19,104 Banque Cantonale Vaudoise 25,000 13,976 Forbo Holding AG 20,000 13,034 * Orior AG 220,000 12,921 * GAM Holding AG 655,000 11,725 Bank Sarasin & Cie AG Class B 235,000 10,804 Partners Group Holding AG 60,592 10,501 Implenia AG 200,474 6,547 Sika AG 1,091 2,396 VZ Holding AG 11,589 1,449 * Temenos Group AG 21,569 845 * Dufry Group 6,234 747 Straumann Holding AG 1,635 400 Taiwan (0.5%) * Bank of Kaohsiung 16,143,000 8,484 Hung Poo Real Estate Development Corp. 2,807,000 4,485 United Kingdom (15.8%) * Premier Oil plc 775,000 25,209 * Sports Direct International plc 6,573,333 17,369 * Gulfsands Petroleum plc 3,200,000 17,139 * CSR plc 2,550,000 15,768 Ultra Electronics Holdings plc 519,305 14,858 Carillion plc 2,400,000 14,763 Millennium & Copthorne Hotels plc 1,545,315 14,347 * SIG plc 5,400,000 12,616 Meggitt plc 2,147,660 12,205 Dechra Pharmaceuticals plc 1,483,982 12,117 Elementis plc 5,800,000 12,059 Homeserve plc 1,692,870 11,868 Atkins WS plc 1,050,000 11,560 * London Mining plc 1,966,210 11,461 JD Wetherspoon plc 1,300,000 9,241 * Highland Gold Mining Ltd. 3,000,000 8,488 Telecom Plus plc 1,100,000 8,016 * Inchcape plc 1,300,000 7,762 * Punch Taverns plc 7,000,000 7,699 Booker Group plc 8,000,000 7,410 Petropavlovsk plc 450,000 7,382 Grainger plc 4,620,461 7,290 William Hill plc 2,450,082 7,137 John Wood Group plc 800,000 7,006 Devro plc 1,860,201 6,862 Eco Animal Health Group plc 1,618,166 6,750 CPP Group plc 1,355,275 6,517 QinetiQ Group plc 3,000,000 6,378 * BTG plc 1,753,961 6,314 * National Express Group plc 1,609,166 6,308 Nestor Healthcare Group plc 3,520,445 6,139 Informa plc 859,200 5,935 Paragon Group of Cos. plc 1,905,916 5,834 Pace plc 1,886,770 5,771 Micro Focus International plc 840,523 5,525 RM plc 2,034,198 5,469 * LMS Capital plc 6,150,108 5,073 Go-Ahead Group plc 253,964 5,069 PV Crystalox Solar plc 6,000,000 5,046 Hunting plc 339,646 4,249 Travis Perkins plc 258,930 4,200 * Wolfson Microelectronics plc 718,396 3,470 Future plc 7,510,000 3,462 * Cove Energy plc 2,050,923 3,451 Photo-Me International plc 3,947,604 3,442 ^ Lamprell plc 700,000 3,316 * BowLeven plc 500,000 2,808 Forth Ports plc 127,658 2,793 * Chrysalis Group plc 1,000,000 2,559 Speedy Hire plc 5,000,000 2,307 International Personal Finance plc 400,000 2,194 * Findel plc 9,144,945 2,160 * AEA Technology plc 22,075,045 1,813 *,^ Yell Group plc 10,000,000 1,768 * Alexon Group plc 7,303,119 1,521 ^ HMV Group plc 3,745,971 1,409 * Helphire plc 5,200,000 1,208 Babcock International Group plc 103,815 959 Chemring Group plc 16,094 868 Domino's Pizza UK & IRL plc 95,295 825 * Jupiter Fund Management plc 132,032 666 Ashmore Group plc 118,850 665 Rightmove plc 48,442 649 Close Brothers Group plc 46,174 627 * Cookson Group plc 57,471 612 Land Securities Group plc 52,912 572 Savills plc 92,822 521 Kier Group plc 25,808 517 N Brown Group plc 113,177 514 James Fisher & Sons plc 60,929 501 Persimmon plc 73,060 479 Mears Group plc 93,242 475 * Debenhams plc 445,584 470 Hansteen Holdings plc 340,143 433 * Vallar plc 14,734 298 Hampson Industries plc 314,413 181 * Pinnacle Staffing Group plc 723,983 14 * I-Mate plc 2,100,000 4 Total Common Stocks (Cost $2,069,502) Market Value Coupon Shares ($000) Temporary Cash Investments (7.6%) 1 Money Market Fund (7.1%) 3,4 Vanguard Market Liquidity Fund 0.207% 193,739,115 193,739 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.1%) Goldman, Sachs & Co. (Dated 01/31/11, Repurchase Value $2,200,000, collateralized by Federal Home Loan Mortgage Corp. 5.000%, 06/01/39) 0.220% 2/1/11 2,200 2,200 U.S. Government and Agency Obligations (0.4%) 5,6 Fannie Mae Discount Notes 0.220% 2/2/11 2,000 2,000 5,6 Fannie Mae Discount Notes 0.341% 3/1/11 500 500 5,6 Federal Home Loan Bank Discount Notes 0.210% 6/3/11 8,000 7,993 Total Temporary Cash Investments (Cost $206,433) Total Investments (101.3%) (Cost $2,275,935) Other Assets and Liabilities-Net (-1.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $32,967,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.2% and 3.1%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, the value of this security represented 0.0% of net assets. 3 Includes $34,760,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $7,095,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific International Explorer Fund events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 147,605 2,403,844 4 Temporary Cash Investments 193,739 12,694  Futures ContractsLiabilities 1 (686)   Forward Currency ContractsAssets  2,555  Total 340,658 2,419,093 4 1 Represents variation margin on the last day of the reporting period. International Explorer Fund The following table summarizes changes in investments valued based on Level 3 inputs during the period ended January 31, 2011: Investments in Common Stock Amount valued based on Level 3 Inputs ($000) Balance as of October 31, 2010 4 Change in Unrealized Appreciation (Depreciation)  Balance as of January 31, 2011 4 D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund's and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). International Explorer Fund At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Topix Index March 2011 366 40,607 818 Dow Jones Euro Stoxx 50 Index March 2011 893 36,239 1,360 S&P ASX 200 Index March 2011 248 29,213 (241) FTSE 100 Index March 2011 147 13,734 (91) Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At January 31, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Brown Brothers Harriman & Co. 3/16/11 JPY 3,259,961 USD 39,802 981 Brown Brothers Harriman & Co. 3/23/11 EUR 25,441 USD 34,857 1,045 Brown Brothers Harriman & Co. 3/23/11 AUD 29,543 USD 29,267 261 Brown Brothers Harriman & Co. 3/23/11 GBP 8,632 USD 13,820 268 AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. At January 31, 2011, the counterparty had deposited in a segregated account cash with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. International Explorer Fund E. The fund has invested in a company that is considered to be an affiliated company of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of this company were as follows: Current Period Transactions Proceeds Oct. 31, 2010 from Jan. 31, 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) AEA Technology plc 1,303 4,014 48  NA 1 1,303 NA 1 1 Not applicable  At January 31, 2011, the security was still held, but the issuer was no longer an affiliated company of the fund. F. At January 31, 2011, the cost of investment securities for tax purposes was $2,278,543,000. Net unrealized appreciation of investment securities for tax purposes was $479,343,000, consisting of unrealized gains of $616,815,000 on securities that had risen in value since their purchase and $137,472,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Growth Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (95.2%) 1 Consumer Discretionary (17.7%) * O'Reilly Automotive Inc. 569,225 32,349 * CarMax Inc. 926,000 30,234 * priceline.com Inc. 43,000 18,426 * Dick's Sporting Goods Inc. 483,525 17,450 * Interpublic Group of Cos. Inc. 1,621,225 17,331 Starwood Hotels & Resorts Worldwide Inc. 229,660 13,543 Tiffany & Co. 231,099 13,434 Gentex Corp. 410,300 13,158 Coach Inc. 239,760 12,969 * Bed Bath & Beyond Inc. 264,200 12,682 * Royal Caribbean Cruises Ltd. 277,650 12,467 Ross Stores Inc. 190,975 12,452 * Ulta Salon Cosmetics & Fragrance Inc. 324,250 12,010 * Harman International Industries Inc. 262,500 11,372 Wyndham Worldwide Corp. 383,350 10,784 * Penn National Gaming Inc. 296,700 10,601 Darden Restaurants Inc. 212,810 10,026 DeVry Inc. 179,300 9,343 * WMS Industries Inc. 208,400 8,742 * Warnaco Group Inc. 167,315 8,547 * BorgWarner Inc. 122,825 8,278 Scripps Networks Interactive Inc. Class A 160,800 7,477 * Chipotle Mexican Grill Inc. Class A 18,200 3,984 * Discovery Communications Inc. Class A 101,600 3,962 * Discovery Communications Inc. 116,200 3,946 Consumer Staples (4.4%) * Green Mountain Coffee Roasters Inc. 1,121,545 37,661 McCormick & Co. Inc. 300,494 13,282 Mead Johnson Nutrition Co. 211,900 12,284 Flowers Foods Inc. 321,700 8,117 Church & Dwight Co. Inc. 111,700 7,686 Energy (6.0%) * Whiting Petroleum Corp. 186,655 23,571 EXCO Resources Inc. 834,804 16,763 * Newfield Exploration Co. 214,200 15,673 * Denbury Resources Inc. 657,500 13,380 Patterson-UTI Energy Inc. 503,375 11,749 * Cameron International Corp. 216,400 11,534 Range Resources Corp. 152,900 7,625 * Southwestern Energy Co. 169,400 6,691 Exchange-Traded Fund (0.3%) 2 Vanguard Mid-Cap ETF 82,700 6,291 Financials (6.2%) * Affiliated Managers Group Inc. 235,065 23,937 * CB Richard Ellis Group Inc. Class A 693,400 15,386 Invesco Ltd. 621,300 15,371 * IntercontinentalExchange Inc. 105,000 12,651 Greenhill & Co. Inc. 158,150 10,979 Discover Financial Services 449,989 9,265 T Rowe Price Group Inc. 136,150 8,975 TD Ameritrade Holding Corp. 349,501 7,137 Webster Financial Corp. 293,792 6,722 Health Care (13.7%) * Illumina Inc. 331,830 23,009 * Cerner Corp. 226,767 22,416 * Bruker Corp. 1,125,720 19,700 * IDEXX Laboratories Inc. 254,355 18,237 * Mettler-Toledo International Inc. 112,500 16,784 * HMS Holdings Corp. 258,000 16,600 * Varian Medical Systems Inc. 239,600 16,190 * Mylan Inc. 689,275 15,964 Universal Health Services Inc. Class B 372,600 15,686 Perrigo Co. 175,100 12,737 * Life Technologies Corp. 215,325 11,690 * United Therapeutics Corp. 169,825 11,545 * CareFusion Corp. 367,882 9,466 AmerisourceBergen Corp. Class A 261,550 9,379 * American Medical Systems Holdings Inc. 452,429 8,831 * Express Scripts Inc. 150,440 8,474 * Alexion Pharmaceuticals Inc. 55,165 4,624 * QIAGEN NV 138,079 2,547 Industrials (18.5%) Gardner Denver Inc. 377,325 27,220 Robert Half International Inc. 840,245 26,350 MSC Industrial Direct Co. Class A 420,790 25,008 * TransDigm Group Inc. 314,200 24,344 CH Robinson Worldwide Inc. 303,710 23,413 Rockwell Automation Inc. 287,000 23,250 Kennametal Inc. 485,025 19,692 Fastenal Co. 305,707 17,749 Goodrich Corp. 194,075 17,587 * Stericycle Inc. 208,771 16,387 * Jacobs Engineering Group Inc. 266,000 13,664 Graco Inc. 309,600 13,152 * Babcock & Wilcox Co. 413,237 12,087 * IHS Inc. Class A 141,525 11,599 * Hertz Global Holdings Inc. 730,925 10,752 Expeditors International of Washington Inc. 211,100 10,697 Manpower Inc. 150,800 9,737 Roper Industries Inc. 114,490 8,895 Tyco Electronics Ltd. 237,900 8,619 JB Hunt Transport Services Inc. 163,625 6,709 AMETEK Inc. 80,000 3,262 Information Technology (23.2%) * Informatica Corp. 519,745 24,116 * Silicon Laboratories Inc. 540,285 24,032 * Concur Technologies Inc. 469,282 23,947 * Trimble Navigation Ltd. 477,421 22,000 * NetApp Inc. 352,260 19,279 * FLIR Systems Inc. 572,900 17,783 * Gartner Inc. 494,427 17,513 VeriSign Inc. 506,000 17,027 Solera Holdings Inc. 285,950 14,964 * Salesforce.com Inc. 106,775 13,789 * Skyworks Solutions Inc. 430,775 13,686 Amphenol Corp. Class A 233,500 12,922 Avago Technologies Ltd. 424,050 12,174 * Dolby Laboratories Inc. Class A 202,200 12,071 * Citrix Systems Inc. 189,900 11,998 KLA-Tencor Corp. 254,380 11,213 * MICROS Systems Inc. 244,772 11,196 * Cognizant Technology Solutions Corp. Class A 147,980 10,795 * F5 Networks Inc. 99,238 10,755 * Marvell Technology Group Ltd. 532,125 10,116 * QLIK Technologies Inc. 434,525 10,085 * NVIDIA Corp. 407,700 9,752 * Cavium Networks Inc. 231,200 9,142 * VeriFone Systems Inc. 226,085 9,030 * Autodesk Inc. 220,350 8,964 * Cypress Semiconductor Corp. 412,025 8,920 * Red Hat Inc. 204,725 8,459 * ON Semiconductor Corp. 761,500 8,415 * FleetCor Technologies Inc. 277,660 8,330 * NICE Systems Ltd. ADR 240,650 7,874 * Genpact Ltd. 404,426 6,119 * Alliance Data Systems Corp. 76,960 5,444 * Polycom Inc. 54,236 2,378 Materials (3.1%) Airgas Inc. 371,295 23,269 Ecolab Inc. 393,310 19,544 Greif Inc. Class A 204,925 12,920 Telecommunication Services (2.1%) * SBA Communications Corp. Class A 910,571 37,151 Total Common Stocks (Cost $1,292,415) Market Value Coupon Shares ($000) Temporary Cash Investments (4.5%) 1 Money Market Fund (4.1%) 3 Vanguard Market Liquidity Fund 0.207% 72,542,860 72,543 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 4,5 Fannie Mae Discount Notes 0.235% 6/15/11 1,500 1,499 4,5 Federal Home Loan Bank Discount Notes 0.210% 6/3/11 1,000 999 4,5 Freddie Mac Discount Notes 0.271% 6/7/11 1,000 999 5 Freddie Mac Discount Notes 0.230% 6/20/11 2,000 1,998 4,5 Freddie Mac Discount Notes 0.281% 6/21/11 2,500 2,498 Total Temporary Cash Investments (Cost $80,531) Total Investments (99.7%) (Cost $1,372,946) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.9% and 0.8%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $5,995,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,699,521   Temporary Cash Investments 72,543 7,993  Futures ContractsAssets 1 475   Futures ContractsLiabilities 1 18   Total 1,772,557 7,993  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P MidCap 400 Index March 2011 96 44,309 1,518 E-mini Russell 2000 Index March 2011 248 19,349 (190) E-mini S&P MidCap Index March 2011 25 2,308 (7) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At January 31, 2011, the cost of investment securities for tax purposes was $1,372,946,000. Net unrealized appreciation of investment securities for tax purposes was $407,111,000, consisting of unrealized gains of $415,593,000 on securities that had risen in value since their purchase and $8,482,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Selected Value Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (86.7%) 1 Consumer Discretionary (13.9%) Stanley Black & Decker Inc. 1,349,800 98,104 Newell Rubbermaid Inc. 3,854,400 74,197 * Royal Caribbean Cruises Ltd. 1,482,800 66,578 Family Dollar Stores Inc. 1,436,600 61,027 International Game Technology 3,507,000 60,215 Limited Brands Inc. 1,948,100 56,963 * Hanesbrands Inc. 2,307,700 53,123 Advance Auto Parts Inc. 608,900 38,933 Dillard's Inc. Class A 899,027 35,709 Service Corp. International 2,627,000 22,776 Consumer Staples (3.7%) Reynolds American Inc. 1,678,000 53,377 Sysco Corp. 1,741,700 50,753 Lorillard Inc. 633,800 47,687 Energy (6.6%) Seadrill Ltd. 2,467,900 81,811 Murphy Oil Corp. 1,231,800 81,669 Spectra Energy Corp. 1,664,900 43,670 * Tesoro Corp. 2,001,549 38,530 Overseas Shipholding Group Inc. 472,900 15,719 Noble Corp. 174,597 6,678 Financials (22.9%) Fifth Third Bancorp 6,025,500 89,599 Capital One Financial Corp. 1,845,300 88,870 Willis Group Holdings plc 2,194,400 82,465 PNC Financial Services Group Inc. 1,362,812 81,769 * SLM Corp. 5,239,600 75,503 Discover Financial Services 3,609,700 74,324 Ameriprise Financial Inc. 1,106,400 68,210 * CNA Financial Corp. 2,513,182 67,529 XL Group plc Class A 2,656,100 60,878 New York Community Bancorp Inc. 3,111,300 56,999 Annaly Capital Management Inc. 2,320,500 41,374 Everest Re Group Ltd. 456,992 38,515 Unum Group 1,401,490 34,953 Chubb Corp. 509,100 29,492 Axis Capital Holdings Ltd. 774,300 27,550 American National Insurance Co. 164,858 13,746 Montpelier Re Holdings Ltd. 245,863 4,880 Health Care (8.0%) * Coventry Health Care Inc. 3,190,700 95,625 Cardinal Health Inc. 1,679,100 69,700 Omnicare Inc. 2,648,200 68,641 CIGNA Corp. 1,510,700 63,480 Quest Diagnostics Inc. 516,700 29,426 Industrials (11.6%) Goodrich Corp. 1,048,400 95,006 Eaton Corp. 776,100 83,788 * Air France-KLM ADR 3,744,954 68,626 ITT Corp. 972,000 57,270 L-3 Communications Holdings Inc. 691,800 54,133 Dun & Bradstreet Corp. 529,500 44,981 SPX Corp. 571,000 44,755 * JetBlue Airways Corp. 2,945,065 17,671 Ryder System Inc. 129,900 6,246 Information Technology (8.5%) * Micron Technology Inc. 7,729,916 81,473 Molex Inc. 3,062,300 80,079 * Ingram Micro Inc. 3,428,246 67,674 Computer Sciences Corp. 1,177,700 62,760 Xerox Corp. 5,134,000 54,523 * Semiconductor Manufacturing International Corp. ADR 164,587 635 Materials (2.3%) Yamana Gold Inc. 7,494,300 84,686 Domtar Corp. 112,570 9,898 Utilities (9.2%) Constellation Energy Group Inc. 2,348,237 75,731 MDU Resources Group Inc. 2,962,300 62,889 CenterPoint Energy Inc. 3,839,300 62,005 Pinnacle West Capital Corp. 1,513,505 61,615 Xcel Energy Inc. 2,535,300 59,757 Oneok Inc. 505,100 29,745 * GenOn Energy Inc. 3,095,218 12,814 NV Energy Inc. 668,340 9,604 Total Common Stocks (Cost $2,721,024) Market Value Coupon Shares ($000) Temporary Cash Investments (12.8%) 1 Money Market Fund (12.4%) 2 Vanguard Market Liquidity Fund 0.207% 506,655,270 506,655 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 3,4 Fannie Mae Discount Notes 0.341% 3/1/11 10,000 9,998 3,4 Freddie Mac Discount Notes 0.250% 3/21/11 3,000 2,999 3,4 Freddie Mac Discount Notes 0.281% 6/21/11 2,500 2,498 Total Temporary Cash Investments (Cost $522,149) Total Investments (99.5%) (Cost $3,243,173) Other Assets and Liabilities-Net (0.5%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 91.2% and 8.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $15,495,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,539,411   Temporary Cash Investments 506,655 15,495  Futures ContractsAssets 1 1,577   Total 4,047,643 15,495  1 Represents variation margin on the last day of the reporting period. Selected Value Fund C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index March 2011 313 100,348 4,025 E-mini S&P 500 Index March 2011 1328 85,151 1,687 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At January 31, 2011, the cost of investment securities for tax purposes was $3,243,173,000. Net unrealized appreciation of investment securities for tax purposes was $818,388,000, consisting of unrealized gains of $913,112,000 on securities that had risen in value since their purchase and $94,724,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High Dividend Yield Index Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (6.4%) McDonald's Corp. 297,029 21,882 Home Depot Inc. 464,741 17,089 Time Warner Inc. 309,578 9,736 Time Warner Cable Inc. 98,330 6,670 Yum! Brands Inc. 130,525 6,103 Comcast Corp. Class A Special Shares 198,450 4,255 Stanley Black & Decker Inc. 46,248 3,361 McGraw-Hill Cos. Inc. 86,210 3,360 VF Corp. 30,136 2,493 Mattel Inc. 100,919 2,390 Genuine Parts Co. 43,939 2,274 JC Penney Co. Inc. 65,782 2,110 Darden Restaurants Inc. 38,960 1,835 Whirlpool Corp. 21,205 1,813 Hasbro Inc. 38,061 1,678 ^ Garmin Ltd. 40,710 1,255 H&R Block Inc. 86,037 1,077 Leggett & Platt Inc. 40,859 921 Tupperware Brands Corp. 17,571 804 American Eagle Outfitters Inc. 54,611 790 Foot Locker Inc. 43,427 776 Polaris Industries Inc. 9,439 726 Choice Hotels International Inc. 16,639 631 Brinker International Inc. 25,753 606 Service Corp. International 68,676 595 Strayer Education Inc. 3,772 453 Regal Entertainment Group Class A 36,280 441 Cinemark Holdings Inc. 23,680 401 Weight Watchers International Inc. 10,293 399 Hillenbrand Inc. 17,467 377 Pool Corp. 13,707 334 MDC Holdings Inc. 9,807 303 CTC Media Inc. 12,979 287 Bob Evans Farms Inc. 8,485 267 National CineMedia Inc. 15,074 266 Washington Post Co. Class B 602 258 Meredith Corp. 7,640 257 Buckle Inc. 6,545 234 American Greetings Corp. Class A 10,409 226 Barnes & Noble Inc. 12,479 197 Cato Corp. Class A 7,813 191 Harte-Hanks Inc. 13,116 164 Stewart Enterprises Inc. Class A 24,723 158 Brown Shoe Co. Inc. 12,130 154 Superior Industries International Inc. 7,382 148 Nutrisystem Inc. 7,447 141 Ameristar Casinos Inc. 6,562 101 Marcus Corp. 5,993 71 HOT Topic Inc. 12,848 70 Speedway Motorsports Inc. 4,509 65 Ambassadors Group Inc. 5,117 56 Christopher & Banks Corp. 9,653 55 Consumer Staples (18.8%) Procter & Gamble Co. 781,176 49,316 Wal-Mart Stores Inc. 745,540 41,802 Coca-Cola Co. 646,132 40,609 Philip Morris International Inc. 506,347 28,983 PepsiCo Inc. 443,986 28,553 Kraft Foods Inc. 487,479 14,902 Altria Group Inc. 580,623 13,651 Colgate-Palmolive Co. 134,706 10,341 Kimberly-Clark Corp. 114,240 7,395 General Mills Inc. 178,693 6,215 Archer-Daniels-Midland Co. 179,640 5,869 Sysco Corp. 164,459 4,792 HJ Heinz Co. 89,515 4,252 Reynolds American Inc. 122,067 3,883 Kellogg Co. 77,105 3,878 Avon Products Inc. 119,179 3,374 Lorillard Inc. 41,760 3,142 Sara Lee Corp. 178,290 3,026 ConAgra Foods Inc. 123,462 2,757 Clorox Co. 39,008 2,453 Campbell Soup Co. 70,312 2,401 Dr Pepper Snapple Group Inc. 63,316 2,243 Hershey Co. 46,808 2,186 Molson Coors Brewing Co. Class B 44,721 2,096 JM Smucker Co. 33,218 2,065 McCormick & Co. Inc. 33,375 1,475 Hormel Foods Corp. 27,872 1,377 Del Monte Foods Co. 54,265 1,029 Flowers Foods Inc. 25,574 645 SUPERVALU Inc. 59,248 432 Lancaster Colony Corp. 5,799 322 Snyders-Lance Inc. 13,317 276 Universal Corp. 6,640 252 WD-40 Co. 4,606 181 Vector Group Ltd. 10,327 165 Nash Finch Co. 3,391 128 Weis Markets Inc. 3,017 119 Farmer Bros Co. 2,158 28 Energy (14.1%) Exxon Mobil Corp. 1,407,232 113,536 Chevron Corp. 559,446 53,108 ConocoPhillips 410,021 29,300 Marathon Oil Corp. 196,903 8,998 Spectra Energy Corp. 179,622 4,712 Williams Cos. Inc. 162,702 4,391 EQT Corp. 41,570 2,003 Linn Energy LLC 41,223 1,632 Southern Union Co. 34,475 921 Tidewater Inc. 14,400 857 Copano Energy LLC 18,304 615 Teekay Corp. 15,161 513 Ship Finance International Ltd. 16,509 330 Nordic American Tanker Shipping 13,178 322 Overseas Shipholding Group Inc. 8,440 281 Knightsbridge Tankers Ltd. 6,613 159 Tsakos Energy Navigation Ltd. 9,949 93 Crosstex Energy Inc. 10,019 85 Delek US Holdings Inc. 4,694 39 Financials (5.8%) Aflac Inc. 131,396 7,566 Travelers Cos. Inc. 128,109 7,207 BB&T Corp. 191,776 5,301 Chubb Corp. 85,106 4,930 Allstate Corp. 149,631 4,660 Marsh & McLennan Cos. Inc. 151,075 4,212 Northern Trust Corp. 67,287 3,498 Invesco Ltd. 128,978 3,191 M&T Bank Corp. 33,332 2,882 NYSE Euronext 72,537 2,307 New York Community Bancorp Inc. 121,407 2,224 XL Group plc Class A 95,416 2,187 Willis Group Holdings plc 47,275 1,777 PartnerRe Ltd. 20,772 1,701 Hudson City Bancorp Inc. 146,836 1,612 Cincinnati Financial Corp. 45,542 1,459 People's United Financial Inc. 104,411 1,348 Everest Re Group Ltd. 15,339 1,293 Axis Capital Holdings Ltd. 34,502 1,228 Commerce Bancshares Inc. 24,318 1,000 Eaton Vance Corp. 32,998 1,000 Cullen/Frost Bankers Inc. 16,887 976 HCC Insurance Holdings Inc. 32,073 971 Validus Holdings Ltd. 30,184 918 Old Republic International Corp. 71,958 880 Arthur J Gallagher & Co. 29,329 870 Waddell & Reed Financial Inc. Class A 23,977 866 Fidelity National Financial Inc. Class A 63,253 851 First Niagara Financial Group Inc. 58,171 807 Federated Investors Inc. Class B 28,757 779 Erie Indemnity Co. Class A 10,486 696 Alterra Capital Holdings Ltd. 32,138 693 Protective Life Corp. 23,881 658 Aspen Insurance Holdings Ltd. 21,626 650 Endurance Specialty Holdings Ltd. 13,641 634 Bank of Hawaii Corp. 13,393 628 Valley National Bancorp 45,019 609 Hanover Insurance Group Inc. 12,470 590 StanCorp Financial Group Inc. 12,788 570 Capitol Federal Financial Inc. 46,710 569 FirstMerit Corp. 29,941 549 American Financial Group Inc. 15,164 493 NewAlliance Bancshares Inc. 29,438 440 Greenhill & Co. Inc. 6,185 429 Trustmark Corp. 17,834 428 Iberiabank Corp. 7,429 421 Westamerica Bancorporation 8,139 407 Astoria Financial Corp. 27,122 386 Montpelier Re Holdings Ltd. 18,668 371 BancorpSouth Inc. 23,177 362 Northwest Bancshares Inc. 30,781 361 Unitrin Inc. 13,044 351 UMB Financial Corp. 8,550 348 United Bankshares Inc. 12,210 344 Hancock Holding Co. 10,338 339 Mercury General Corp. 7,540 320 FNB Corp. 31,574 319 RLI Corp. 5,814 313 BOK Financial Corp. 5,660 293 First Financial Bankshares Inc. 5,789 286 Glacier Bancorp Inc. 19,962 282 Park National Corp. 4,249 277 First Financial Bancorp 16,089 272 International Bancshares Corp. 14,169 269 Selective Insurance Group Inc. 14,836 264 Old National Bancorp 24,264 260 Provident Financial Services Inc. 16,857 247 CVB Financial Corp. 29,584 245 Community Bank System Inc. 9,250 234 NBT Bancorp Inc. 9,611 223 Safety Insurance Group Inc. 4,237 202 American National Insurance Co. 2,218 185 Brookline Bancorp Inc. 16,331 177 S&T Bancorp Inc. 7,691 168 Maiden Holdings Ltd. 19,994 160 Independent Bank Corp. 5,864 159 Chemical Financial Corp. 7,598 158 BGC Partners Inc. Class A 18,819 152 City Holding Co. 4,333 151 Dime Community Bancshares Inc. 9,578 144 WesBanco Inc. 7,395 139 Harleysville Group Inc. 3,776 133 Simmons First National Corp. Class A 4,786 133 Trustco Bank Corp. NY 21,460 128 Flushing Financial Corp. 8,722 124 Community Trust Bancorp Inc. 4,227 122 United Fire & Casualty Co. 5,537 111 Renasant Corp. 7,025 110 Advance America Cash Advance Centers Inc. 17,564 108 Provident New York Bancorp 10,877 101 Republic Bancorp Inc. Class A 5,187 99 1st Source Corp. 5,151 97 SY Bancorp Inc. 3,844 94 Tompkins Financial Corp. 2,295 94 Washington Trust Bancorp Inc. 4,556 91 GFI Group Inc. 17,496 90 First Financial Corp. 2,827 89 Calamos Asset Management Inc. Class A 5,668 87 Oritani Financial Corp. 6,930 83 Arrow Financial Corp. 3,226 73 First Bancorp 4,815 72 State Auto Financial Corp. 4,613 70 First Community Bancshares Inc. 5,100 69 Bancfirst Corp. 1,658 67 Presidential Life Corp. 5,921 56 Baldwin & Lyons Inc. 2,443 55 Suffolk Bancorp 2,595 54 Bank Mutual Corp. 12,212 54 Kearny Financial Corp. 5,472 51 Capital City Bank Group Inc. 3,437 43 * Student Loan Corp. Escrow 1,018 3 Health Care (12.3%) Johnson & Johnson 766,403 45,808 Pfizer Inc. 2,249,892 40,993 Merck & Co. Inc. 857,756 28,452 Abbott Laboratories 430,631 19,447 Bristol-Myers Squibb Co. 477,690 12,028 Medtronic Inc. 302,230 11,582 Eli Lilly & Co. 320,662 11,149 Baxter International Inc. 163,084 7,908 Becton Dickinson and Co. 64,183 5,324 Alcon Inc. 25,290 4,119 Cardinal Health Inc. 98,036 4,070 Pharmaceutical Product Development Inc. 32,974 961 Lincare Holdings Inc. 27,588 746 Teleflex Inc. 11,051 634 Owens & Minor Inc. 17,684 522 Meridian Bioscience Inc. 8,393 184 Landauer Inc. 2,605 151 National Healthcare Corp. 2,866 127 Computer Programs & Systems Inc. 1,568 81 Industrials (16.5%) General Electric Co. 2,977,642 59,970 United Technologies Corp. 257,698 20,951 3M Co. 197,573 17,371 Caterpillar Inc. 177,129 17,183 United Parcel Service Inc. Class B 202,336 14,491 Boeing Co. 204,194 14,187 Emerson Electric Co. 210,711 12,407 Honeywell International Inc. 217,726 12,195 Lockheed Martin Corp. 101,166 8,053 General Dynamics Corp. 106,153 8,004 Illinois Tool Works Inc. 139,348 7,454 Norfolk Southern Corp. 108,972 6,668 Tyco International Ltd. 136,608 6,124 Northrop Grumman Corp. 82,112 5,690 Raytheon Co. 101,753 5,087 Eaton Corp. 46,787 5,051 Waste Management Inc. 133,247 5,046 Tyco Electronics Ltd. 124,803 4,522 Republic Services Inc. Class A 106,824 3,294 Rockwell Automation Inc. 39,504 3,200 Cooper Industries plc 45,443 2,784 L-3 Communications Holdings Inc. 31,564 2,470 Pitney Bowes Inc. 56,823 1,380 Masco Corp. 100,437 1,338 Avery Dennison Corp. 31,082 1,308 RR Donnelley & Sons Co. 57,321 1,016 Pentair Inc. 27,590 998 Snap-On Inc. 16,225 919 Hubbell Inc. Class B 14,714 901 Crane Co. 16,293 724 Harsco Corp. 22,416 723 Graco Inc. 16,755 712 Ryder System Inc. 14,481 696 Watsco Inc. 7,784 488 Alexander & Baldwin Inc. 11,526 462 Brady Corp. Class A 13,550 444 GATX Corp. 12,783 425 HNI Corp. 12,573 381 Applied Industrial Technologies Inc. 11,811 374 Kaydon Corp. 9,300 360 Deluxe Corp. 14,366 351 Healthcare Services Group Inc. 18,318 290 Briggs & Stratton Corp. 13,921 278 ABM Industries Inc. 10,788 277 Seaspan Corp. 19,047 273 Mine Safety Appliances Co. 7,567 236 Kaman Corp. 7,304 215 NACCO Industries Inc. Class A 1,882 189 Aircastle Ltd. 16,436 175 Albany International Corp. 7,692 173 McGrath Rentcorp 6,611 167 AZZ Inc. 3,466 139 TAL International Group Inc. 4,326 135 Textainer Group Holdings Ltd. 4,049 125 Federal Signal Corp. 17,421 121 Ennis Inc. 7,190 120 Navios Maritime Holdings Inc. 21,119 103 Apogee Enterprises Inc. 7,871 101 US Ecology Inc. 3,960 67 CDI Corp. 3,816 61 Information Technology (9.1%) Microsoft Corp. 2,387,603 66,196 Intel Corp. 1,552,200 33,310 Accenture plc Class A 177,776 9,150 Automatic Data Processing Inc. 137,313 6,577 Applied Materials Inc. 374,836 5,881 Paychex Inc. 101,437 3,246 Analog Devices Inc. 83,093 3,227 Xilinx Inc. 72,218 2,325 Linear Technology Corp. 62,320 2,168 Maxim Integrated Products Inc. 83,183 2,148 KLA-Tencor Corp. 46,811 2,064 Microchip Technology Inc. 52,106 1,900 National Semiconductor Corp. 66,755 1,012 Broadridge Financial Solutions Inc. 34,922 799 Diebold Inc. 18,588 570 Molex Inc. 20,062 525 Intersil Corp. Class A 34,561 523 Molex Inc. Class A 22,030 479 Earthlink Inc. 30,186 258 Comtech Telecommunications Corp. 7,913 222 MTS Systems Corp. 4,484 168 United Online Inc. 18,059 128 Methode Electronics Inc. 10,280 122 Electro Rent Corp. 5,169 76 Renaissance Learning Inc. 3,223 34 Materials (3.4%) EI du Pont de Nemours & Co. 254,766 12,912 Praxair Inc. 86,067 8,008 Air Products & Chemicals Inc. 59,799 5,217 Nucor Corp. 87,552 4,019 PPG Industries Inc. 45,511 3,836 Southern Copper Corp. 71,178 3,190 Eastman Chemical Co. 20,268 1,882 Vulcan Materials Co. 35,600 1,515 MeadWestvaco Corp. 46,922 1,343 International Flavors & Fragrances Inc. 22,184 1,266 Sealed Air Corp. 44,548 1,189 Sonoco Products Co. 28,716 1,021 Bemis Co. Inc. 30,381 989 Huntsman Corp. 49,677 865 RPM International Inc. 36,280 850 Cabot Corp. 18,158 785 Temple-Inland Inc. 29,997 720 Packaging Corp. of America 21,395 604 Commercial Metals Co. 31,864 533 Sensient Technologies Corp. 13,854 470 Greif Inc. Class A 6,857 432 Olin Corp. 21,914 427 Worthington Industries Inc. 20,678 393 Arch Chemicals Inc. 6,992 253 Koppers Holdings Inc. 5,789 223 AMCOL International Corp. 6,406 192 A Schulman Inc. 8,614 184 PH Glatfelter Co. 12,713 153 Innophos Holdings Inc. 4,416 146 Myers Industries Inc. 7,054 64 Telecommunication Services (5.5%) AT&T Inc. 1,657,965 45,627 Verizon Communications Inc. 795,532 28,337 CenturyLink Inc. 83,880 3,627 Qwest Communications International Inc. 486,698 3,470 Frontier Communications Corp. 276,046 2,531 Windstream Corp. 140,611 1,801 NTELOS Holdings Corp. 8,649 175 Atlantic Tele-Network Inc. 3,216 120 Alaska Communications Systems Group Inc. 12,452 115 Consolidated Communications Holdings Inc. 6,271 111 Utilities (8.1%) Southern Co. 231,831 8,721 Exelon Corp. 184,182 7,830 Dominion Resources Inc. 162,007 7,054 Duke Energy Corp. 366,466 6,552 NextEra Energy Inc. 115,733 6,187 PG&E Corp. 109,051 5,047 American Electric Power Co. Inc. 133,074 4,748 Public Service Enterprise Group Inc. 141,990 4,605 Consolidated Edison Inc. 81,105 4,048 Progress Energy Inc. 81,681 3,669 Entergy Corp. 50,505 3,645 Sempra Energy 67,034 3,490 PPL Corp. 134,803 3,477 FirstEnergy Corp. 85,015 3,326 Edison International 90,871 3,297 Xcel Energy Inc. 134,401 3,168 DTE Energy Co. 46,962 2,172 Wisconsin Energy Corp. 32,607 1,966 CenterPoint Energy Inc. 117,612 1,899 Ameren Corp. 66,685 1,892 Constellation Energy Group Inc. 55,829 1,800 Oneok Inc. 29,683 1,748 Northeast Utilities 48,809 1,607 National Fuel Gas Co. 22,833 1,560 SCANA Corp. 35,333 1,494 NiSource Inc. 77,277 1,439 CMS Energy Corp. 68,144 1,329 NSTAR 28,901 1,254 OGE Energy Corp. 27,087 1,243 American Water Works Co. Inc. 48,692 1,242 Pinnacle West Capital Corp. 30,246 1,231 Allegheny Energy Inc. 47,444 1,223 Pepco Holdings Inc. 62,166 1,154 Alliant Energy Corp. 30,841 1,146 MDU Resources Group Inc. 52,364 1,112 TECO Energy Inc. 59,347 1,093 Integrys Energy Group Inc. 21,499 1,023 UGI Corp. 30,695 962 NV Energy Inc. 65,361 939 ITC Holdings Corp. 14,172 931 Aqua America Inc. 38,148 882 Questar Corp. 48,784 850 Westar Energy Inc. 33,297 849 Atmos Energy Corp. 25,151 820 AGL Resources Inc. 21,661 795 Great Plains Energy Inc. 37,794 744 DPL Inc. 25,081 657 Hawaiian Electric Industries Inc. 26,334 656 Nicor Inc. 12,615 637 Vectren Corp. 22,517 596 Piedmont Natural Gas Co. Inc. 19,969 560 Cleco Corp. 16,872 527 WGL Holdings Inc. 14,149 510 IDACORP Inc. 13,479 504 New Jersey Resources Corp. 11,578 486 Southwest Gas Corp. 12,680 472 Portland General Electric Co. 20,862 466 South Jersey Industries Inc. 8,229 430 UIL Holdings Corp. 14,039 424 Black Hills Corp. 12,112 376 Allete Inc. 9,983 368 Unisource Energy Corp. 10,182 365 Avista Corp. 15,855 359 Northwest Natural Gas Co. 7,458 332 PNM Resources Inc. 23,944 312 NorthWestern Corp. 9,990 282 MGE Energy Inc. 6,383 260 Empire District Electric Co. 11,566 249 Laclede Group Inc. 6,215 236 Otter Tail Corp. 10,059 228 CH Energy Group Inc. 4,457 217 California Water Service Group 5,821 212 American States Water Co. 5,108 174 SJW Corp. 3,919 96 Central Vermont Public Service Corp. 3,756 81 Total Common Stocks (Cost $1,425,438) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost $1,469) 0.207% 1,469,478 1,469 Total Investments (100.1%) (Cost $1,426,907) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,088,000. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $1,138,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At January 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At January 31, 2011, the cost of investment securities for tax purposes was $1,426,907,000. Net unrealized appreciation of investment securities for tax purposes was $150,432,000, consisting of unrealized gains of $163,437,000 on securities that had risen in value since their purchase and $13,005,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDWHITEHALL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDWHITEHALL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 VANGUARD WHITEHALL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 21, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
